
	
		III
		110th CONGRESS
		2d Session
		S. RES. 612
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2008
			Mr. Biden (for himself,
			 Mr. Kerry, and Mr. Casey) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  President George W. Bush, President Dmitry Medvedev of the Russian Federation,
		  and other participants in the 2008 Group of Eight (G8) Summit in Toyako,
		  Hokkaido, Japan should work together to foster a more constructive
		  relationship, and that the Government of the Russian Federation should eschew
		  behaviors that are inconsistent with the Group’s objectives of protecting
		  global security, economic stability, and democracy.
	
	
		Whereas the leaders of 6 major industrialized democracies,
			 including France, West Germany, Italy, Japan, the United Kingdom, and the
			 United States, gathered in 1975 for a summit meeting in Rambouillet, France,
			 and for annual meetings thereafter under a rotating presidency known as the
			 Group of Six (G6);
		Whereas the G6 was established based on the mutual
			 interest of its members in promoting economic stability, global security, and
			 democracy;
		Whereas, in 1976, membership of the G6 was expanded to
			 include Canada;
		Whereas the members of the G7 share a commitment to
			 promote security, economic stability, and democracy in their respective nations
			 and around the world;
		Whereas Russia was integrated into the G7 in 1998 at the
			 behest of President William Jefferson Clinton following Russian President Boris
			 Yeltsin’s decision to pursue reforms and assume a neutral position on the
			 acceptance of additional members into the North Atlantic Treaty Organization
			 (NATO);
		Whereas the members of the G8 face common challenges,
			 including climate change, violent extremism, global economic volatility,
			 pandemic disease, nuclear proliferation, and trafficking in narcotics, persons,
			 and weapons of mass destruction;
		Whereas President Dmitry Medvedev, Prime Minister Vladimir
			 Putin, and other leaders of the Russian Federation have regularly expressed a
			 desire for the Russian Federation to play a leading role in international
			 affairs;
		Whereas the Russian Federation and other members of the
			 international community all stand to benefit if the Russian Federation is an
			 active, constructive partner in addressing the broad range of challenges
			 confronting the global community;
		Whereas the Russian Federation has evidenced the capacity
			 and willingness to cooperate with the United States and other nations in the
			 interest of global security in certain areas pertaining to arms control and
			 weapons proliferation, notably through its participation in the Six-Party Talks
			 regarding North Korea and its support of the incentives package offered by
			 leading countries to Iran if that country would suspend its uranium enrichment
			 program;
		Whereas the United States and Russia have safely
			 deactivated and destroyed thousands of nuclear, chemical, and biological
			 weapons and provided upgraded storage and transportation of nuclear materials
			 through the Nunn-Lugar program;
		Whereas the United States and other countries
			 participating in the June 2002 G8 Summit in Kananaskis, Canada agreed to raise
			 up to $20,000,000,000 over 10 years to support nonproliferation projects in
			 Russia and other nations through the Global Partnership Against the Spread of
			 Weapons and Materials of Mass Destruction;
		Whereas participants in the July 2006 G8 Summit in St.
			 Petersburg, Russia launched the Global Initiative to Combat Nuclear Terrorism
			 to improve the physical protection of nuclear materials, suppress illicit
			 trafficking of such materials, and bolster the capacity of willing partner
			 nations to respond to acts of nuclear terrorism;
		Whereas the United States and the Government of the
			 Russian Federation pledged in the April 2008 Sochi Strategic Framework
			 Declaration to negotiate a legally binding post-START
			 arrangement for the purposes of extending provisions of the 1991
			 Strategic Arms Reduction Treaty;
		Whereas, notwithstanding these successes, the potential
			 for collaboration between the United States and the Government of Russian
			 Federation has been seriously undermined by the manner in which the leaders of
			 the Russian Federation have conducted aspects of Russia’s foreign
			 policy;
		Whereas the Government of the Russian Federation has
			 unilaterally suspended implementation of the 1991 Treaty on Conventional Armed
			 Forces in Europe (CFE Treaty) and has yet to fulfill its commitment to withdraw
			 Russian forces from Georgia and Moldova pursuant to the 1999 Istanbul Summit
			 Declaration of the Organization for Security and Cooperation in Europe;
		Whereas the CFE Treaty has played a key role in enhancing
			 the stability of the Euro-Atlantic region;
		Whereas the Adapted CFE Treaty, which will not enter into
			 force until the Russian Federation fulfills commitments made at the Istanbul
			 Summit, will provide greater flexibility for the Russian Federation in return
			 for improved transparency and verification;
		Whereas the Government of the Russian Federation has
			 attempted to undermine the territorial integrity of the Republic of Georgia
			 through its support of the breakaway provinces of South Ossetia and
			 Abkhazia;
		Whereas the United Nations Observer Mission in Georgia has
			 concluded that a military aircraft belonging to the Russian Federation shot
			 down an unarmed Georgian drone on April 20, 2008, while flying over
			 Abkhazia;
		Whereas the conduct of Russian trade and energy policy has
			 created a widespread perception that the Government of the Russian Federation
			 is using oil and gas exports and economic policy as a means of political
			 pressure on countries that seek closer ties with the United States and
			 Euro-Atlantic partners;
		Whereas the behavior of the Russian Federation as it
			 relates to several neighboring countries has contributed to the erosion of
			 regional peace and security;
		Whereas such actions are inconsistent with the G8’s
			 objectives of protecting global security, economic stability, and democracy,
			 hinder cooperation with the Government of the Russian Federation, and undermine
			 the standing of the Russian Federation as a respected member of the
			 international community;
		Whereas there has been considerable disagreement between
			 the Government of the United States and the Government of the Russian
			 Federation regarding proposals to place ballistic missile defense interceptor
			 and radar sites in Poland and the Czech Republic, respectively;
		Whereas certain developments inside the Russian Federation
			 and the Russian Government’s conduct of domestic policy have undermined
			 confidence in the Russian Federation’s ability and capability to serve as a
			 full partner in the work of the international community;
		Whereas the Department of State’s Country Report on Human
			 Rights Practices for 2007 stated that, in Russia, continuing
			 centralization of power in the executive branch, a compliant State Duma,
			 corruption and selectivity in enforcement of the law, media restrictions, and
			 harassment of some NGOs eroded the government’s accountability to its
			 citizens.;
		Whereas, in June 2008, a report released by Human Rights
			 Watch concluded that Russian law enforcement and security forces
			 involved in counterinsurgency [in the North Caucasus] have committed dozens of
			 extrajudicial executions, summary and arbitrary detentions, and acts of torture
			 and cruel, inhuman or degrading treatment;
		Whereas the Government of the Russian Federation has
			 failed to successfully prosecute individuals responsible for the murder of
			 critics of the Kremlin, including journalist Anna Politkovskaya and Alexander
			 Litvinenko;
		Whereas the 2008 Annual Report of Reporters without
			 Borders noted a sharp increase in government pressure on the independent media
			 in Russia, reporting that at least 2 journalists were forcibly sent to
			 psychiatric hospitals in 2007 and others were badly beaten or kidnapped prior
			 to the local and parliamentary elections in 2007;
		Whereas Transparency International ranked Russia 143 out
			 of 179 countries for perceived corruption in 2007;
		Whereas there is increasing concern about violent
			 nationalism and xenophobia in the Russian Federation and the 2008 Annual Report
			 of the United States Commission on International Religious Freedom reports that
			 there has been a sharp rise in violent crimes against persons [in
			 Russia] on account of their religion or ethnicity;
		Whereas, in the handling of the Yukos Oil Company case and
			 numerous other judicial actions, the Government of the Russian Federation has
			 permitted the politicization of Russia’s legal system;
		Whereas these developments have seriously damaged
			 international confidence in the institutions and laws of the Russian Federation
			 and hindered the ability of the United States and other partners to work with
			 the Russian Federation in addressing a broad range of pressing global,
			 regional, and domestic challenges;
		Whereas the people of the Russian Federation and the
			 people of the United States have been disadvantaged by the resulting damage to
			 relations between the countries;
		Whereas President Dmitry Medvedev, in an interview with
			 the Reuters News Service on June 25, 2008, stated that freedom,
			 democracy and the right to private property should define Russia’s
			 behavior;
		Whereas the United States believes that adherence on the
			 part of the Government of the Russian Federation to the values articulated by
			 President Medvedev would provide a foundation for improved cooperation with the
			 Russian Federation;
		Whereas adherence to the values articulated by President
			 Medvedev would also help repair damage to the international reputation of the
			 Russian Federation and advance the goals of security, prosperity, and
			 representative governance that should be the common ambition of all members of
			 the G8;
		Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)in order to build
			 a more constructive relationship with the Government of the Russian Federation
			 and its people, the President of the United States and other leaders of the G8
			 nations should—
				(A)pursue a broad
			 agenda of cooperation with the leaders of the Russian Federation; and
				(B)encourage
			 Russia’s transformation into a more liberal and democratic polity;
				(2)the Government of
			 the United States and the Government of the Russian Federation should work to
			 ensure the continued success of Nunn-Lugar initiatives and nonproliferation and
			 counterterrorism programs through—
				(A)additional
			 funding;
				(B)access to
			 sensitive facilities;
				(C)effective safety
			 and security measures to prevent proliferation of nuclear, chemical, and
			 biological weapons and weapons-related materials and technology; and
				(D)cooperation
			 between the United States and Russia to enhance these objectives on a worldwide
			 basis;
				(3)the Government of
			 the United States and the Government of the Russian Federation, working within
			 the International Atomic Energy Agency and United Nations Security Council,
			 should renew demands for Iran to cease its nuclear enrichment activities and
			 fully disclose any prior weapons-related work;
			(4)the Government of
			 the United States and the Government of the Russian Federation should negotiate
			 a legally-binding successor agreement to the 1991 Strategic Arms Reductions
			 Treaty and address all outstanding concerns regarding the 1991 Treaty on
			 Conventional Armed Forces in Europe;
			(5)the leaders of
			 the Russian Federation should adopt foreign and domestic policies that are
			 consistent with freedom, democracy and the right to private
			 property, as articulated by President Dmitry Medvedev;
			(6)the Government of
			 the Russian Federation should take immediate steps to restore the freedom and
			 independence of the country’s media in accordance with its obligations under
			 the International Covenant on Civil and Political Rights;
			(7)the Government
			 and officials of the Russian Federation should refrain from portraying the
			 North Atlantic Treaty Organization (NATO) as a threat to the Russian Federation
			 and fully utilize the consultative mechanisms that exist through the
			 NATO-Russia Council to facilitate cooperation between the countries of NATO and
			 the Russian Federation;
			(8)the United
			 States, in coordination with other members of the G8, should—
				(A)encourage the
			 Government of the Russian Federation to address the challenges facing its
			 society, including widespread corruption, a deteriorating health care system,
			 growing instability in the North Caucasus, and an increasingly serious
			 demographic crisis; and
				(B)stand ready to
			 assist the people and Government of the Russian Federation in those
			 efforts;
				(9)just as the
			 United States welcomed the increasing prosperity and political development of
			 Germany, Japan, and the nations Eastern Europe in the aftermath of former
			 conflicts, the United States should welcome the emergence of the Russian
			 Federation as a strong, successful, democratic partner in addressing global
			 challenges; and
			(10)the leaders of
			 the Russian Federation should respect the rights of sovereign, democratic
			 governments in neighboring countries and their prerogative to seek membership
			 in Euro-Atlantic institutions.
			
